           Case 8:21-cv-00768-JVS-KES Document 25-7 Filed 06/21/21 Page 1 of 3 Page ID #:264


            1    THEANE EVANGELIS, SBN 243570
                 MICHAEL H. DORE, SBN 227442
            2    Gibson, Dunn & Crutcher LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5
                 KRISTIN A. LINSLEY, SBN 154148
            6    Gibson, Dunn & Crutcher LLP
                 555 Mission Street, Suite 3000
            7    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            8    Facsimile: 415.393.8306
            9    Attorneys for Defendant Reddit, Inc.
          10
          11                            UNITED STATES DISTRICT COURT
          12                          CENTRAL DISTRICT OF CALIFORNIA
          13                                                     CASE NO. 8:21-CV-00768-JVS-KES
                 JANE DOE on behalf of herself and all
          14     others similarly situated,
                                                                 DEFENDANT REDDIT, INC.’S
          15                        Plaintiff,
                                                                 REQUEST FOR JUDICIAL NOTICE
          16           v.
                                                            Before: Hon. James V. Selna
          17     REDDIT, INC.,                              Hearing: July 19, 2021
                                    Defendant.              Time: 1:30 p.m.
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     DEFENDANT REDDIT, INC.’S REQUEST FOR JUDICIAL
                 NOTICE                                                      CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25-7 Filed 06/21/21 Page 2 of 3 Page ID #:265


            1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
            2          PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201,
            3    Defendant Reddit, Inc. respectfully requests that the Court take judicial notice of
            4    Exhibits A, B, C, and D to the declaration of Theane Evangelis accompanying this
            5    Request for Judicial Notice.
            6          This Request for Judicial Notice is being filed in support of Reddit’s June 21,
            7    2021 Motion to Stay Discovery Pending Resolution of Dispositive Motions under Fed.
            8    R. Civ. P. 12(b).
            9                           JUDICIAL NOTICE IS WARRANTED
          10        Pursuant to Rule 201 of the Federal Rule of Evidence, Reddit requests that the Court
          11     take judicial notice of the following materials, attached as exhibits to the declaration of
          12     Theane Evangelis accompanying this Request for Judicial Notice:
          13        Exhibit A: A Joint Discovery Letter and resulting “Civil Conference Minute Order”
          14     in Gonzalez v. Twitter, Inc., No. 4:16-cv-03282-DMR (N.D. Cal.), as downloaded from
          15     the CM/ECF system of the Northern District of California on June 21, 2021.
          16        Exhibit B: A “Joint Statement Regarding Defendant’s Request for Stay of Discovery
          17     Pending Resolution of Defendant’s Motion to Dismiss” and resulting “Order Staying
          18     Discovery and Continuing Case Management Conference” in Fields v. Twitter, Inc., No.
          19     3:16-cv-00213-WHO (N.D. Cal.), as downloaded from the CM/ECF system of the
          20     Northern District of California on June 21, 2021.
          21        Exhibit C: The docket page of Noah v. AOL Time Warner, Inc., No. 02-CV-1316
          22     (E.D. Va.), including a minute order staying discovery “pending disposition of the
          23     motion to dismiss,” Dkt. 31, as downloaded from the CM/ECF system of the Eastern
          24     District of Virginia on June 21, 2021.
          25        Exhibit D: A “Memorandum of Defendant America Online, Inc. in Support of Its
          26     Request for a Stay of Discovery” and the docket page of Blumenthal v. Drudge, No. 97-
          27     CV-01968 (D.D.C.), including a Scheduling Order staying all discovery pending
          28
                                                            -2-
Gibson, Dunn &
                 DEFENDANT REDDIT, INC.’S REQUEST FOR JUDICIAL
Crutcher LLP     NOTICE                                                        CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25-7 Filed 06/21/21 Page 3 of 3 Page ID #:266


            1    resolution of “dispositive motions,” Dkt. 17, as downloaded from the CM/ECF system
            2    of the District of District of Columbia on June 21, 2021.
            3       These exhibits are filings and orders from other cases in federal court and are thus
            4    the proper subjects of judicial notice. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442
            5    F.3d 741, 746 n.6 (9th Cir. 2006) (citing Burbank-Glendale-Pasadena Airport Auth. v.
            6    City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)). Additionally, Reddit does not
            7    seek notice of any “findings of facts” from these other cases, but merely to show that “a
            8    judicial proceeding occurred or that a document was filed in another case.” Spitzer v.
            9    Aljoe, 2016 WL 3275148, at *1 (N.D. Cal. June 15, 2018). Specifically, Reddit seeks
          10     judicial notice of the fact that parties in these other cases have filed requests for stays of
          11     discovery similar to what Reddit seeks here, and the courts in those cases have issued
          12     orders granting this relief.
          13
          14     Dated: June 21, 2021                     Respectfully submitted,
          15
          16
          17                                              By: /s/ Theane Evangelis
                                                          Theane Evangelis
          18
          19                                              THEANE EVANGELIS
                                                          KRISTIN A. LINSLEY
          20                                              MICHAEL DORE
          21
                                                          GIBSON, DUNN & CRUTCHER LLP
          22
          23                                              Attorneys for Defendant
                                                          Reddit, Inc.
          24
          25
          26
          27
          28
                                                             -3-
Gibson, Dunn &
                 DEFENDANT REDDIT, INC.’S REQUEST FOR JUDICIAL
Crutcher LLP     NOTICE                                                          CASE NO. 8:21-CV-00768-JVS-KES
